     Case 2:18-cv-01177 Document 30 Filed 03/19/19 Page 1 of 3 PageID #: 106



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

JOSHUA M. SETTLE,

       Plaintiff,

v.                                                       Civil Action No. 2:18-cv-01177
                                                         Judge John T. Copenhaver, Jr.

NATHAN SCOTT STEPP,
Individually as a member of the
West Virginia State Police,

       Defendant.

        DEFENDANT NATHAN SCOTT STEPP’S MOTION FOR PROTECTIVE
            ORDER AGAINST PLAINTIFF’S CIVIL CASE SUBPOENA
                    TO WEST VIRGINIA STATE POLICE

       COMES NOW the Defendant, Nathan Scott Stepp, by and through counsel,

Wendy E. Greve, W. Austin Smith and the law firm of Pullin, Fowler, Flanagan, Brown &

Poe, PLLC, pursuant to Rule 26 of the Federal Rules of Civil Procedure, and for his

Motion for Protective Order to protect him from Plaintiff Joshua M. Settle’s subpoena

duces tecum to non-party West Virginia State Police.


        Plaintiff has raised causes of action solely against Defendant Nathan Scott

Stepp individually for excessive force under 42 U.S.C. § 1983; violations of the West

Virginia Constitution, battery; negligence; intentional infliction of emotional distress; and

abuse of process. No claims have been raised against the West Virginia State Police.

However, despite this fact, Plaintiff has issued a notice of subpoena duces tecum to the

West Virginia State Police seeking thirty-seven (37) separate documents generally

related to the West Virginia State Police’s training and supervision of Defendant. The

information sought by the subpoena duces tecum is irrelevant as the Plaintiff does not
    Case 2:18-cv-01177 Document 30 Filed 03/19/19 Page 2 of 3 PageID #: 107



raise a Monell claim, nor does he raise claims for negligent hiring, training, retention, or

supervision against the West Virginia State Police.


        For these and other reasons set forth more fully in his accompanying

memorandum of law, Defendant respectfully move this Honorable Court issue a

protective order pursuant to Rule 26 of the Federal Rules of Civil Procedure, fees and

costs associated with bringing said motion, and any and all relief that may be fair and

just.


                                          NATHAN SCOTT STEPP
                                          By Counsel,



                                          /s/ Wendy E. Greve_________________
                                          Wendy E. Greve, Esq., WVSB #11045
                                          W. Austin Smith, Esq. WVSB #13145


Pullin, Fowler, Flanagan, Brown & Poe, PLLC
JamesMark Building
901 Quarrier Street
Charleston, West Virginia 25301
Telephone (304) 344-0100
Facsimile (304) 342-1545
     Case 2:18-cv-01177 Document 30 Filed 03/19/19 Page 3 of 3 PageID #: 108



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

JOSHUA M. SETTLE,

       Plaintiff,

v.                                                           Civil Action No. 2:18-cv-01177
                                                             Judge John T. Copenhaver, Jr.

NATHAN SCOTT STEPP,
Individually as a member of the
West Virginia State Police,

       Defendant.

                                   CERTIFICATE OF SERVICE

       The undersigned counsel for defendant, Nathan Scott Stepp, individually and as a

member of the West Virginia State Police, does hereby certify that on this 19th day of March,

2019, I electronically filed the foregoing Defendant Nathan Scott Stepp’s Motion for Protective

Order Against Plaintiff’s Civil Case Subpoena to West Virginia State Police by utilizing the

CM/ECF filing system which will send notification of the same to the following counsel of record:

                                   Eric J. Buckner, Esq.
                                 Russell A. Williams, Esq.
                     KATZ, KANTOR, STONESTREET & BUCKNER, PLLC
                                112 Capitol St., Suite 100
                                  Charleston, WV 25301
                                Telephone (304) 431-4053


                                              /s/ Wendy E. Greve_________________
                                              Wendy E. Greve, Esq., WVSB #11045
                                              W. Austin Smith, Esq. WVSB #13145

Pullin, Fowler, Flanagan, Brown & Poe, PLLC
JamesMark Building
901 Quarrier Street
Charleston, West Virginia 25301
Telephone (304) 344-0100
Facsimile (304) 342-1545
